Case 1:19-cv-02242-RLY-MJD Document 35 Filed 11/25/19 Page 1 of 2 PageID #: 160




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION


 JANE DOE,                                            )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )       No. 1:19-cv-02242-RLY-MJD
                                                      )
 LEBANON COMMUNITY SCHOOL                             )
 CORPORATION,                                         )
                                                      )
                               Defendant.             )




                      MINUTE ENTRY FOR NOVEMBER 25, 2019
                         TELEPHONIC STATUS CONFERENCE
                    HON. MARK J. DINSMORE, MAGISTRATE JUDGE


        The parties appeared by telephone for a Status Conference. The parties discussed the

 status of and future plans for discovery.

        This matter is scheduled for a telephonic status conference on Thursday, January 2,

 2020 at 10:15 a.m. (Eastern) to discuss case status, as well as the parties’ readiness for the

 upcoming settlement conference. Counsel shall attend the status conference by calling the

 designated telephone number, to be provided by the Court via email generated by the Court’s

 ECF system.



        Dated: 25 NOV 2019
Case 1:19-cv-02242-RLY-MJD Document 35 Filed 11/25/19 Page 2 of 2 PageID #: 161




 Distribution:

 Service will be made electronically
 on all ECF-registered counsel of record via
 email generated by the court’s ECF system.
